DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/01/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-18, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (Archives of Biochemistry and Biophysics 112, 111-114 (1965)).
Regarding claim 1, Watanabe discloses a method of extracting and isolating one or more o-methylated flavonoids from plants of the Nicotiana species, comprising:
receiving a plant material of the Nicotiana species; contacting the plant material with a solvent for a time and under conditions sufficient to extract one or more o-methylated flavonoids from the plant material into the solvent; separating the solvent containing the one or more o-methylated flavonoids from the extracted plant material (see Experimental section), Watanabe also discloses the solvent comprises methanol (Experimental section);

Since Watanabe discloses tobacco which is the same starting material as the claimed a plant material of the Nicotina species and solvent conditions to extract the claimed flavonoids, it would have been obvious to one of ordinary skill in the art that the solvent as taught by Watanabe would have at least about 0.1% of the o-methylated flavonoids on a dry weight basis.  Furthermore, Watanabe discloses the o-methylated flavonoids can be purified (page 112 and Table I), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to purifying the solvent containing the one or more o-methylated flavonoids to provide an isolate comprising at least about 50% by weight of the one or more o-methylated flavonoids on a dry weight basis.
Regarding claims 6-8 and 28, since Watanabe discloses tobacco which is the same starting material as the claimed a plant material of the Nicotina species and solvent conditions to extract the claimed flavonoids, it would have been obvious to one of ordinary skill in the art that the solvent as taught by Watanabe would the claimed range of the o-methylated flavonoids on a dry weight basis.  Furthermore, lack showing of expected results, one of ordinary skill in the art at the time the invention was made can optimize the conditions of the solvent of Watanabe to arrive to the claimed ranges.
Regarding claims 9-10, Watanabe discloses the o-methylated flavonoids can be purified (page 112 and Table I), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to purifying the solvent containing the one or more o-methylated flavonoids to provide an isolate comprising the claimed weight range of the one or more o-methylated flavonoids on a dry weight basis.

Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the isolate any tobacco composition to increase the concentration of the extracted compound (in this case it's the o-methylated flavonoid for health benefits).
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made that tobacco composition can be in a tobacco filler form is capable for the isolate to be sorbed.
Regarding claim 16, it also would have been obvious to one of ordinary skill in the art that the isolate can be a component of a reconstituted tobacco material in a smoking article.
Regarding claim 17, since flavonoids are known for health benefits (antioxidant), it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to a desired amount of the isolate in tobacco for a desired level of antioxidant.
Regarding claim 18, since flavonoids are for health benefits (antioxidant), it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the isolate within a pharmaceutical or dietary supplement composition for its antioxidant.
Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (Archives of Biochemistry and Biophysics 112, 111-114 (1965)) in view of Murphy et al. (JOC, November 1960, 2063-2064)
Regarding claim 2, Watanabe discloses a flower form of the plant material of the Nicotiana species.  Murphy discloses both tobacco leaves and flowers contain a quercetin dimethyl ethyl that can be extracted (first column of page 2064).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the leaf form as taught by Murphy. 
.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (Archives of Biochemistry and Biophysics 112, 111-114 (1965)) in view of Murphy et al. (JOC, November 1960, 2063-2064) and further in view of Arrangement and Classification of Tobacco Types (ACTT).  Although Murphy discloses a preferred embodiment use of one sucker variety of Nicotiana species, it would have been obvious to one of ordinary skill in the art to use a Galpao cummuns for its larger leaves and relatively lower price than one sucker variety as taught ACTT (page 18 and 129).
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that the amended claimed invention has methanol as a solvent.  This argument is not persuasive because Wantanabe includes isopropyl alcohol, n-butyl alcohol, benzene, chloroform, ethyl acetate and methyl alcohol and methyl alcohol is also known as methanol.
Applicant also essentially argues that the references of neither reference Murphy nor ACTT cure the alleged deficiencies above.  However, as explained above the reference of Watanabe teaches or suggests the alleged deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747